Citation Nr: 1041906	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-23 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota



THE ISSUES

1.  Entitlement to an increased rating for the right knee, rated 
20 percent prior to March 12, 2007, 100 percent on March 12, 
2007, through April 30, 2008, and 30 percent from May 1, 2008.  

2.  Entitlement to an increased rating for the left knee, 
currently rated 10 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran performed active military service from August 1968 to 
August 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a March 2006-issued rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, 
that denied increased ratings for the right knee (then rated 20 
percent) and for the left knee (rated 10 percent).  

In March 2007, the right knee joint was replaced.  The RO has 
assigned a temporary total right knee rating effective March 12, 
2007, through April 30, 2008, and the Veteran has not appealed 
that rating or effective date.  Because the maximum benefit has 
been awarded for the right knee during that time period, the 
Board will address only the rating periods prior to March 12, 
2007, and from May 1, 2008.  

An increased rating for the left knee for the entire appeal 
period and an increased rating for the right knee for the period 
commencing on May 1, 2008, are addressed in the REMAND portion of 
the decision below.  These issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period prior to March 12, 2007, the right knee was 
manifested by extremely painful motion equivalent to limitation 
of motion in flexion to no more than 15 degrees.  


CONCLUSION OF LAW

For the period prior to March 12, 2007, the criteria for a 30 
percent schedular rating for right knee limitation of motion are 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 U.S.C.A. 
§ 5103A (West 2002 & Supp.2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic 
Code 5260 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 
38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
must notify the claimant and his or her representative, if any, 
of any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for service-connection, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice of what information and evidence not previously provided, 
if any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, including 
notice of what is required to establish service connection and 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, adequate notice was provided in June 2007.  

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  With respect to this duty, all 
necessary development has been accomplished and adjudication may 
proceed without unfair prejudice to the claimant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  VA has obtained VA out-patient 
treatment reports.  A hearing was offered to the claimant.  The 
claimant was afforded a VA medical examination in February 2006.  
Neither the claimant nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the claim, 
that is, the claim for an increased right knee rating for the 
period prior to March 12, 2007.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty to 
assist in the development of that claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity, as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  The entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 
21 Vet. App. 447, 454 (2007).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations, VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination, including during flare-ups.  
Such inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Where an increase in disability is at issue, the present level of 
disability, rather than remote history, is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court held that where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the appeal, 
the assignment of staged ratings would be necessary.  Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007).  

According to the appealed March 2006 rating decision, for the 
period prior to March 12, 2007, the right knee is rated 20 
percent disabling under Diagnostic Codes 5257-5010 (reflecting 
both instability and arthritis).  However, prior rating decisions 
reflect that the sole diagnostic code used was Diagnostic Code 
5257, because of instability of the knee joint.  According to a 
May 1995 VA compensation examination report, there was moderate 
lateral instability.  

The Veteran underwent a VA compensation examination in February 
2006.  The examiner noted that the Veteran could walk only two 
blocks before right knee pain set in.  The right knee showed 
slight deformity and tenderness, but no swelling.  Right knee 
range of motion was to 110 degrees of flexion and to zero degrees 
of extension.  Unfortunately, the examiner did not address 
instability.  X-rays in July 2006 showed degenerative changes and 
possible loose bodies in the knee joint.  

Because stability was not addressed in the February 2006 
compensation examination report, that report is insufficient for 
rating purposes.  See 38 C.F.R. § 4.2.  According to § 4.2, where 
an examination report contains insufficient detail, clarification 
is warranted.  In this case, however, clarification is not 
possible, because the right knee joint underwent total 
arthroplasty in March 2007.  

A pre-surgery consultation report dated in September 2006 notes 
that the knees were "not unstable."  However, both knees were 
in genu varus (bent inward) position and had marked crepitus.  X-
rays showed advanced arthritis of both knees.  The report notes 
that bilateral knee arthroplasty was discussed and that the 
Veteran elected right knee replacement first.  

Because the September 2006 VA medical report indicates that the 
right knee was stable, the Board will consider an increased 
rating only for painful limitation of motion.  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In turn, 
degenerative arthritis is rated on limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200 etc.).  

Under Diagnostic Code 5260, limitation of flexion of the leg at 
the knee (normal being to approximately 140 degrees) will be 
rated as follows: Flexion limited to 15 degrees is 30 percent.  
Flexion limited to 30 degrees is 20 percent.  Flexion limited to 
45 degrees is 10 percent.  Flexion greater than 45 degrees is not 
compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic 
Code 5260 (2010).  

Gathering the available evidence concerning the right knee and 
interpreting the reports of examination in light of the whole 
recorded history, as required by 38 C.F.R. § 4.2, it appears that 
for the period prior to March 12, 2007, the right knee was 
manifested by painful motion and additional functional impairment 
due to increased pain on use.  These manifestations, together 
with the criteria contained in Diagnostic Codes 5003, 5260, and 
the tenets of DeLuca, supra, persuade the Board to assign an 
increased, 30 percent rating for right knee pain.  

In this case, the evidence of the March 12, 2007, right knee 
arthroplasty demonstrates a distinct time period in which the 
service-connected right knee disability exhibited diverse 
symptoms meeting the criteria for different ratings during the 
course of the appeal.  The assignment of staged ratings is 
therefore necessary following total knee arthroplasty on March 
12, 2007.  Hart, supra.  The staged rating period will be 
addressed in the REMAND portion of the decision.  

After considering all the evidence of record, for the period 
prior to March 12, 2007, the evidence favors an increased, 30 
percent, rating for painful motion of the right knee due to 
arthritis for the period prior to March 12, 2007.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately compensate 
a Veteran for a service-connected disability, an extra-schedular 
evaluation will be assigned.  Where the Veteran has alleged or 
asserted that the schedular rating is inadequate or where the 
evidence shows exceptional or unusual circumstances, the Board 
must specifically adjudicate the issue of whether an 
extraschedular rating is appropriate, and if there is enough such 
evidence, the Board must direct that the matter be referred to 
the VA Central Office for consideration.  If the matter is not 
referred, the Board must provide adequate reasons and bases for 
its decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

If the claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based on 
individual unemployability (TDIU) as a result of that disability 
is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The 
Court had more to say about extra-schedular ratings in Thun v. 
Peake, 22 Vet. App. 111 (2008).

In Thun, the Court stressed that the determination of whether a 
claimant is entitled to extraschedular rating consideration under 
38 C.F.R. § 3.321(b) is a three-step inquiry.  The Court 
explained that this inquiry may be a shared responsibility of the 
RO, the Board, and the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.  Id. at 115.  

Citing Fisher v. Principi, 4 Vet. App. 57, 60 (1993), the Thun 
Court explained that the first step of the inquiry is finding of 
a "threshold factor."  The Court stated, "The threshold factor 
for extraschedular rating consideration is a finding that the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate, a task performed either by the RO or 
the Board (if an appeal is filed.)"  Thun, at 115.  The Court 
concluded that there must be a comparison between the level of 
severity and symptomatology and the rating criteria.  If the 
rating criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, and no referral is required.  The Court then 
set forth the second step of the inquiry: 

In the second step of the inquiry, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  The Court noted that the 
38 C.F.R. § 3.321(b) (1)-related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization."  

Id, at 115-116.  

Finally, the Court set forth the third step of the analysis.  
Where the first two steps reveal that the rating schedule is 
inadequate and the case has related factors such as marked 
interference with employment or frequent hospitalizations, then 
the case must be referred for the third step, which involves 
Under Secretary for Benefits or the Director, Compensation and 
Pension Service's determination of whether, to accord justice, 
the disability picture requires assignment of an extraschedular 
rating.  Id, at 116.   

Applying the above guidance to this case, a September 2007 VA 
audiometry evaluation mentions that the Veteran works as an 
account manager.  Thus, he is not retired; however, he has not 
claimed TDIU on either a schedular or extraschedular basis, nor 
is a TDIU claim raised by the record.  The rating criteria 
reasonably describe the disability level and right knee 
symptomatology.  For the period prior to March 12, 2007, the 
right knee has not been shown, or alleged, to cause such 
difficulties as marked interference with employment or to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular standards.  
In the absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1).  Thun, supra; 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); See also VAOPGCPREC 6-96. 


ORDER

For the period prior to March 12, 2007, a 30 percent schedular 
rating for right knee limitation of motion and arthritis is 
granted, subject to the laws and regulations governing payment of 
monetary benefits. 


REMAND

Right Knee Rating from May 1, 2008

According to the most recent rating decision in the claims files 
(an October 2007-issued rating decision), the RO proposed to rate 
the right knee replacement residuals 30 percent from May 1, 2008, 
under Diagnostic Code 5055.  Since knee replacement surgery in 
March 2007, the right knee has not been examined to determine the 
severity of the resulting disability.  Evidence of the severity 
of the right knee disability since total knee replacement surgery 
would be very helpful to the accurate rating of this disability.  
VA's duty to assist includes offering an examination to obtain 
this information.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  
Left Knee Rating 

The Veteran reported, and the medical records reflect, that his 
left knee was scheduled for total arthroplasty in 2008.  
Unfortunately, there is no further information concerning this 
important development.  Evidence of the severity of the left knee 
disability since total knee replacement surgery would be very 
helpful to the accurate rating of this disability.  VA's duty to 
assist includes obtaining all relevant records and providing a VA 
medical examination when necessary.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  VA must obtain all relevant VA 
treatment records and surgery reports 
(concerning the knees) not currently 
associated with the claims file.  

2.  After the development requested above 
has been completed to the extent possible, 
the AMC should make arrangements for an 
orthopedic examination by a physician.  The 
claims file should be made available to the 
physician for review.  The physician is 
asked to review the claims file, elicit a 
complete history of relevant symptoms from 
the Veteran, and answer the following:

I.  What, if any, is the diagnosis for 
the current right and left knee 
disorders?

II.  For either natural or prosthetic 
knee joints, is there any knee 
instability?    

III.  For prosthetic knee joints only, 
is there severe painful motion or 
weakness in the affected extremity?  

IV.  For prosthetic and natural knee 
joints, is there ankylosis, residual 
pain, weakness, limitation of motion, 
and/or impairment (nonunion, malunion) 
of tibia or fibula? 

V.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  After the development requested above 
has been completed to the extent possible, 
the AMC should re-adjudicate the claims for 
an increased rating for the right knee from 
May 1, 2008, and for the left knee for the 
entire appeal period.  If the benefits 
sought remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  Failure to report for a scheduled VA examination 
without good cause may have adverse consequences on his claims.  
38 C.F.R. § 3.655.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


